Order filed September 29, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00478-CV
                                    ____________

                                KIRK FORD, Appellant

                                            V.

          EG SYSTEMS, INC. d/b/a SCOTTS LAWNSERVICE, Appellee


                       On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-41307


                                       ORDER

       Appellant=s brief was due September 7, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant files a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before October 24, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM